—Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed May 14, 1992 and December 21, 1992, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
Claimant was injured when she was struck by a car while crossing a street from the parking lot where she normally *640parked to her place of employment. We find that substantial evidence supports the Board’s finding that claimant was injured while engaging in an act which was part of the entrance into the employment premises and that the injury therefore arose out of and in the course of her employment.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.